Exhibit 10.1
KEYCORP
EXECUTIVE OFFICER GRANTS
(Award of Cash Performance Shares and Above-Target Performance Shares)
«Name»
By action of the Compensation and Organization Committee (the “Committee”) of
the Board of Directors of KeyCorp, taken pursuant to the KeyCorp 2010 Equity
Compensation Plan (the “Plan”), and subject to the terms and conditions of the
Plan, you have been awarded KeyCorp Performance Shares payable in cash, subject
to vesting upon the achievement of specified performance criteria (the “Cash
Performance Shares”) and KeyCorp Performance Shares payable in cash subject to
vesting upon the achievement of specified additional performance criteria (the
“Above-Target Performance Shares”) (the “Cash Performance Shares” and
“Above-Target Performance Shares” are sometimes referred to collectively as the
“Performance Shares”).
Please note that the Performance Shares granted to you under this Award
Agreement remain subject to the terms and conditions of the KeyCorp 2010 Equity
Compensation Plan, the terms of this Award Agreement and the terms and
conditions of the attached Acceptance Agreement (“Acceptance Agreement”). All
capitalized terms used in both this Award Agreement and the Acceptance Agreement
will have the same meaning as provided under the 2010 Equity Compensation Plan.
1.       Date of Grant. The effective date of grant for the award of the
Performance Shares shall be May 19, 2011 (the “date of grant”).
2.       Vesting of Cash Performance Shares and Above-Target Performance Shares.

  (a)   In General. Your right to receive the Cash Performance Shares and
Above-Target Performance Shares shall be determined on the basis of KeyCorp’s
Shareholder Return Versus Peers Earnings per Share, and Average Return on Assets
(as such terms are defined in Appendix C) during the period of January 1, 2011
through December 31, 2013 (the “Performance Period”). You are able to earn up to
100% of the Cash Performance Shares if the applicable targeted level of
performance is met or exceeded and up to 100% of the Above-Target Performance
Shares if the applicable maximum level of performance is met or exceeded.    
(b)   Vesting of Performance Shares. The Cash Performance Shares and
Above-Target Performance Shares granted hereunder shall be vested on May 19,
2014, but only if (A) you have been in the continuous employ of KeyCorp or a
Subsidiary through such date and (B) the Committee shall determine that the Cash
Performance Shares and Above-Target Performance Shares have been earned as set
forth on Appendix C.     (c)   Determination by the Committee. The amount of the
Cash Performance Shares and Above-Target Performance Shares that will vest and
the level of attainment of the applicable performance goals set forth on
Appendix C shall be determined by the Committee as soon as practicable after the
receipt of the audited financial statements for KeyCorp relating to the last
year of the Performance Period, but in no event later than May 19, 2014.

3.       Transfers Void. Any purported transfer or encumbrance of the Cash
Performance Shares or Above-Target Performance Shares prior to the time that
they have vested as set forth in paragraph 2 shall be void.
4.       Payment of Performance Shares. Payment of any earned Performance Shares
shall be made in the form of cash. Payment shall occur as soon as practicable
following the vesting of such shares but in no event later than two and one-half
months after vesting. Each Cash Performance Share and Above-Target Performance
Share shall have a value equal to the Fair Market Value of one Common Share on
the date of vesting of the Cash Performance Share and /or Above-Target
Performance Share.

 



--------------------------------------------------------------------------------



 



5.   Death, Disability, Termination Under Limited Circumstances, or Retirement.
      If you die or become Disabled or you are Terminated Under Limited
Circumstances or if you Retire before fully vesting in your Performance Shares
then a pro rata number of the Performance Shares actually earned as provided on
Appendix C shall be retained by you or your estate and shall entitle you to the
payment described in paragraph 2 following the determination of the attainment
of the performance goals upon conclusion of the Performance Period, but the
remainder shall immediately be forfeited following the determination of the
attainment of the performance goals upon conclusion of the Performance Period.  
    The pro rata vesting as provided for under this Section 5, shall be
determined by multiplying the number of not vested Performance Shares granted
under this Award by a fraction, the numerator of which shall be the number of
full months measured from this Award grant date up through the date of your
death, Disability, the date of your Termination Under Limited Circumstances or
your Retirement and the denominator of which shall be 36.

(a) For purposes of this Section 5, the term “Retirement” shall mean your
termination of employment with Key on or following your attainment of age 55 and
your completion of at least 5 full years of service with Key (based on whole
months), but it will not include your Termination for Cause (regardless of your
age or service at the time of termination), and the term “Disability” shall mean
your becoming eligible for disability benefits under the KeyCorp Long Term
Disability Plan and your termination from Key.
(b) For purposes of this Section 5, the term “Termination Under Limited
Circumstances” shall mean your termination from Key under circumstances in which
you become entitled to receive (i) a severance benefit under the KeyCorp
Separation Pay Plan as in effect at the time of your termination, or (ii) under
circumstances in which you are entitled to receive salary continuation benefits
under the terms and conditions of an employment separation or letter agreement
with Key, including, without limitation, a Change of Control Agreement, or
(iii) as otherwise expressly approved by an officer of KeyCorp.

6.   Forfeiture. The Performance Shares shall be immediately forfeited if your
employment with KeyCorp or a Subsidiary terminates prior to vesting as set forth
in paragraph 2 unless your employment terminates because of death, Disability,
Retirement, or Termination Under Limited Circumstances (in which case the
specific provisions of paragraph 5 shall apply).   7.   Harmful Activity.
Notwithstanding any other provisions of this Agreement, if you engage in any
“harmful activity” (as defined in Section 18 of the Plan) prior to or within six
months after your termination of employment with KeyCorp or a Subsidiary, then
any and all Performance Shares which have vested on or after one year prior to
termination of employment shall be immediately forfeited to KeyCorp and any cash
paid upon the vesting of the Performance Shares shall inure to and be payable to
KeyCorp upon demand.   8.   Acceleration. In the event of a Change of Control,
the performance goals relating to the Cash Performance Shares (but not the
Above-Target Performance Shares) shall be deemed to be satisfied at 100% of
target and such Cash Performance Shares shall vest on the earlier of:
(a) May 19, 2014; or (b) the date not more than two years on or after a Change
of Control upon which your employment terminates under circumstances entitling
you to receive severance benefits or salary continuation benefits under
KeyCorp’s Separation Pay Plan or under any employment or change of control or
similar arrangement or agreement, but only if you have been in the continuous
employ of KeyCorp or a Subsidiary through such date.   9.   Rights to Dividend
Equivalents. Divided equivalents paid on such Cash Performance Shares shall be

 



--------------------------------------------------------------------------------



 



    reinvested and shall be subject to the same terms and restrictions as the
restrictions otherwise applicable to such Cash Performance Shares (including but
not limited to vesting requirements) granted under this Award.   10.  
Compliance with Section 409A of the Internal Revenue Code. To the extent
applicable, it is intended that this award and the Plan comply with the
provisions of Section 409A of the Internal Revenue Code. This award and the Plan
shall be administrated in a manner consistent with this intent, and any
provision that would cause the award or the Plan to fail to satisfy Section 409A
shall have no force and effect until amended to comply with Section 409A (which
amendment may be retroactive to the extent permitted by Section 409A and may be
made by KeyCorp without your consent). In particular, to the extent your right
to receive payment of Cash Performance Shares becomes nonforfeitable under the
terms of paragraph 2 above and the event triggering your right to payment is
your termination of employment, then notwithstanding anything to the contrary in
paragraph 2 above, payment will be made to you, to the extent necessary to
comply with Section 409A, on the earlier of (a) your “separation from service”
with KeyCorp (determined in accordance with section 409A); provided, however,
that in case you are a “specified employee” (within the meaning of
Section 409A), your date of payment shall not occur until the first day of the
seventh month following the date of your separation from service with KeyCorp or
(b) your death.   11.   KeyCorp’s Reservation of Rights. As a condition of
receiving this award, you acknowledge and agree that Key intends to comply with
requirements of the (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act (including clawback provisions), as the same may be amended from
time to time, (ii) the banking regulatory agencies’ Guidance on Sound Incentive
Compensation Policies, (iii) KeyCorp’s Enterprise Risk Managements risk
requirements and policies, and (iv) its continuing obligation to maintain the
safety and soundness of the organization. As a condition of your receiving this
award, you understand and agree that Key may, in its sole discretion,
(i) decrease or forfeit all or any part of this award granted to you,
(ii) initiate a clawback of all or any part of this award granted to you, and/or
(iii) demand your transfer of such Performance Shares back to Key if Key
determines that such action is necessary or desirable.   12.   Tax Withholding.
You shall be permitted to satisfy, in whole or in part, any withholding tax
obligation that may arise in connection with the vesting of any award of stock
or shares hereunder by delivering to KeyCorp in Cash Performance Shares or
Above-Target Performance Shares an amount equal to such withholding tax
obligation.   13.   Condition. The award of Performance Shares granted hereby is
conditioned upon your execution and delivery to KeyCorp of the Acceptance
Agreement set forth hereinafter.   14.   Amendment and Modification. The terms
and conditions of this award may not be modified, amended or waived except by an
instrument in writing signed by a duly authorized executive officer of KeyCorp.

         
                                     , 2011
 
 
Johnni Beckel    
 
  Chief Human Resources Officer    

 



--------------------------------------------------------------------------------



 



ACCEPTANCE AGREEMENT
          I acknowledge receipt of the above award of Cash Performance Shares
and Above-Target Performance Shares and in consideration thereof I accept such
awards subject to the terms and conditions of the Plan (including, without
limitation, the harmful activity provisions thereof) and the restrictions upon
me as set forth hereinafter in this Agreement.
          My agreement to the following restrictions is (i) in addition to (and
not in limitation of) any other agreements, plans, policies, or practices that
are applicable to me as a KeyCorp or Subsidiary (collectively “Key”) employee,
and (ii) independent of any Plan provisions.

1.   I recognize the importance of preserving the confidentiality of Non-Public
Information of Key. Therefore, I acknowledge and agree that: (a) during my
employment with Key, I will acquire, reproduce, and use such Non-Public
Information only to the extent reasonably necessary for the proper performance
of my duties; (b) during and after my employment with Key, I will not use,
publish, sell, trade or otherwise disclose such Non-Public Information; and
(c) upon termination of my employment with Key, I will immediately return to Key
all documents, data, and things in my possession or to which I have access that
involve such Non-Public Information. I agree to sign nondisclosure agreements in
favor of Key and others doing business with Key with whom Key has a confidential
relationship.   2.   I acknowledge and agree that the duties of my position at
Key may include the development of Intellectual Property. Accordingly, any
Intellectual Property which I create with any of Key’s resources or assistance,
in whole or in part, during my employment with Key, and which pertains to the
business of Key, is the property of Key; and I hereby agree to and do assign to
Key all right, title, and interest in and to such Intellectual Property,
including, without limitation, copyrights, trademarks, service marks, and
patents in or to (or associated with) such Intellectual Property and agree to
sign patent applications and assignments thereof, without additional
compensation.   3.   Except in the proper performance of my duties for Key, I
acknowledge and agree that from the date hereof through a period of one (1) year
after the termination of my employment with Key for any reason, I will not,
directly or indirectly, for myself or on behalf of any other person or entity,
hire or solicit or entice for employment any Key employee without the written
consent of Key, which consent it may grant or withhold in its discretion.

4. (a)   Except in the proper performance of my duties for Key, I acknowledge
and agree that from the date hereof through a period of one (1) year after the
termination of my employment with Key for any reason, I will not, directly or
indirectly, for myself or on behalf of any other person or entity, call upon,
solicit, or do business with (other than for a business which does not compete
with any business or business activity conducted by Key) any Key customer or
potential customer I interacted with, became acquainted with, or learned of
through access to information while I performed services for Key during my
employment with Key, without the written consent of Key, which consent it may
grant or withhold in its discretion.

  (b)   In the event that my employment is terminated with Key as a result of
Termination Under Limited Circumstances as defined below, the restrictions in
paragraph 4(a) of this Agreement shall become inapplicable to me; however, the
restrictions in paragraphs 1, 2, and 3 of this Agreement shall remain in full
force and effect nevertheless. I understand that a “Termination Under Limited
Circumstances” shall mean the termination of my employment with Key (i) under
circumstances in which I am entitled to receive severance benefits or salary
continuation benefits under the terms and conditions of the KeyCorp Separation
Plan in effect at the time of such termination, or (ii) under circumstances in
which I am entitled to receive severance benefits, salary continuation benefits,
or similar benefits under the terms and conditions of an agreement with Key,
including, without limitation, a change of control agreement or employment or
letter agreement, or (iii) as otherwise expressly approved by an officer of
KeyCorp in its sole discretion.

 



--------------------------------------------------------------------------------



 



  5.   In the event a court of competent jurisdiction determines that any of the
restrictions contained in the above numbered paragraphs of this Agreement are
excessive because of duration or scope or are otherwise unenforceable, the
provisions hereof shall not be void but, with respect to such limitations held
to be excessive, they shall be modified to incorporate the maximum limitations
such court will permit, not exceeding the limitations contained in the
acceptance of grant. In the event I engage in any activity in violation hereof,
I acknowledge that such activity may cause serious damage and irreparable injury
to Key, which will permit Key to terminate my employment (if applicable) and
seek monetary damages and its attorney fees and Key shall also be entitled to
injunctive, equitable, and other relief. I acknowledge and agree that the
validity, interpretation, and performance of this Agreement shall be construed
under the internal substantive laws of Ohio.

BY SIGNING THIS ACCEPTANCE AGREEMENT, I ACKNOWLEDGE THAT I HAVE HAD AMPLE
OPPORTUNITY TO READ THIS AGREEMENT AND THE PLAN, MAKE A DILIGENT INQUIRY, ASK
QUESTIONS, AND CONSULT WITH MY ATTORNEY IF I CHOSE TO DO SO.

     
 
«Name»- Sign Your Name
   
 
   
 
Date
   

 